EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	In claim 9 line 15, please delete “the” so that it reads “determined main editing input value; and”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The primary reason for the allowance of the claims in this case, is the inclusion of determining a main editing input value for editing the object corresponding to the user input information; checking whether or not the main editing UI supports a detailed adjustment UI, wherein the main editing UI is an upper layer menu of a menu layer of the detailed adjustment UI; responsive to confirming that the main editing UI supports the detailed adjustment UI, displaying the detailed adjustment UI, wherein the editing UI further comprises the detailed adjustment UI; setting a detailed adjustment input value of the detailed adjustment UI by considering the determined main editing input value, as now included in independent claim 1 and similarly recited in independent claim 9, which is not found in the prior art of record in combination with the other elements recited.
	The arguments with respect to the combination of cited references Reed and Lee, see Remarks dated 6/7/2022 Pgs. 3-6, are found persuasive in view of the claim amendments as the combination fails to teach all the limitations of the now pending independent claims for the reasons as argued. Further, the arguments regarding the outstanding 35 U.S.C. 112 rejections, see Remarks dated 6/7/2022 Pgs. 2-3, are found persuasive in view of the claim amendments as the claims are no longer indefinite. An updated search was performed that failed to reveal any additional references, that alone or in combination, teaches all the limitations of the independent claims.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173